
	
		II
		Calendar No. 223
		112th CONGRESS
		1st Session
		H. R. 1965
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 3, 2011
			Received; read the first time
		
		
			November 7, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the securities laws to establish
		  certain thresholds for shareholder registration, and for other
		  purposes.
	
	
		1.Shareholder registration
			 threshold
			(a)Amendments to
			 section 12 of the Securities Exchange Act of 1934Section 12(g)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78l (g)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking $1,000,000 both
			 places it appears and inserting $10,000,000;
					(B)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
					(C)in subparagraph
			 (B), by striking the comma at the end and inserting ; and;
			 and
					(D)by inserting after
			 subparagraph (B) the following:
						
							(C)in
				the case of an issuer that is a bank, as such term is defined in section
				3(a)(6) of this title, or a bank holding company, as such term is defined in
				section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841),
				not later than 120 days after the last day of its first fiscal year ended after
				the effective date of this subsection, on which the issuer has total assets
				exceeding $10,000,000 and a class of equity security (other than an exempted
				security) held of record by 2,000 or more
				persons,
							;
				and
					(2)in paragraph (4),
			 by striking three hundred and inserting 300 persons, or,
			 in the case of a bank, as such term is defined in section 3(a)(6), or a bank
			 holding company, as such term is defined in section (2) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841),
			 1,200.
				(b)Amendments to
			 section 15 of the Securities Exchange Act of 1934Section 15(d)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in the
			 third sentence, by striking three hundred and inserting
			 300 persons, or, in the case of bank, as such term is defined in section
			 3(a)(6), or a bank holding company, as such term is defined in section (2) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1841),
			 1,200.
			2.Study and report
			 on registration thresholds
			(a)Study
				(1)Analysis
			 requiredThe Chief Economist and Director of the Division of
			 Corporation Finance of the Commission shall jointly conduct a study, including
			 a cost-benefit analysis, of shareholder registration thresholds.
				(2)Costs and
			 benefitsThe cost-benefit analysis under paragraph (1) shall take
			 into account—
					(A)the incremental
			 costs and benefits to investors of the increased disclosure that results from
			 registration;
					(B)the incremental
			 costs and benefits to issuers associated with registration and reporting
			 requirements; and
					(C)the incremental
			 administrative costs to the Commission associated with different
			 thresholds.
					(3)ThresholdsThe
			 cost-benefit analysis under paragraph (1) shall evaluate whether it is
			 advisable to—
					(A)increase the asset
			 threshold;
					(B)index the asset
			 threshold to a measure of inflation;
					(C)increase the
			 shareholder threshold;
					(D)change the
			 shareholder threshold to be based on the number of beneficial owners;
			 and
					(E)create new
			 thresholds based on other criteria.
					(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Chief Economist
			 and the Director of the Division of Corporation Finance of the Commission shall
			 jointly submit to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 a report that includes—
				(1)the findings of
			 the study required under subsection (a); and
				(2)recommendations
			 for statutory changes to improve the shareholder registration
			 thresholds.
				3.RulemakingNot later than 1 year after the date of
			 enactment of this Act, the Commission shall issue final regulations to
			 implement this Act and the amendments made by this Act.
		
	
		
			Passed the House of
			 Representatives November 2, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		November 7, 2011
		Read the second time and placed on the
		  calendar
	
